       Case 3:19-cv-00840-RAH-JTA Document 22 Filed 08/07/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

JAMES H. SHORTZ,                          )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )
                                          )      Case No. 3:19-cv-840-RAH-JTA
CITY OF PHENIX CITY,                      )
ALABAMA, et al.,                          )
                                          )
             Defendants.                  )

                                      ORDER

       On February 20, 2020, the Plaintiff filed a Motion for Injunctive Relief, (Doc.

12), and on May 15, 2020, the Plaintiff filed an additional Motion for Injunctive

Relief, (Doc. 15). On July 6, 2020, the Magistrate Judge filed a Report and

Recommendation which recommended that the Plaintiff’s motions be denied. (Doc.

18.)

       Upon an independent review of the record and upon consideration of the

Recommendation, it is ORDERED that the Recommendation is ADOPTED, and that

the Plaintiff’s motions for injunctive relief, (Docs. 12, 15), are DENIED.

       DONE this 7th day of August, 2020.

                                                 /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE
